Exhibit 10.66 February 3, 2008 Charles Altomare [Home Address] Dear Charles, It gives me great pleasure to confirm that the Compensation Committee of the Board of Directors has recommended to the full Board an offer to you of employment with Chordiant Software, Inc as Vice President World Wide Engineering, with the elements of cash and equity compensation set forth in this letter, reporting directly to Steven R. Springsteel, Chairman, President and CEO. Subject to confirmation by the Board, the terms of this employment are detailed as follows: Your annual salary will be $260,000.00 less payroll deductions and all required withholdings, and will be payable bi-monthly in increments of $10,833.33 on the fifteenth and last day of each month. You will have a total bonus target equal to 50% of your base salary at 100% attainment of all objectives under Chordiant’s 2008 Executive Incentive Bonus Program. Chordiant will have the sole discretion to determine if you have earned this bonus and, the amount of bonus.
